869 F.2d 1493
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Barbara A. SPARKS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-5620.
United States Court of Appeals, Sixth Circuit.
March 9, 1989.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and BERNARD A. FRIEDMAN, District Judge.*
PER CURIAM.


1
Plaintiff, Barbara A. Sparks, appeals from an order of the district court which affirmed the Secretary's denial of disability benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision to deny benefits is not supported by substantial evidence.  Accordingly, the district court did not err in affirming the Secretary's decision denying benefits, and the judgment of the district court is therefore affirmed upon the reasoning set forth in the Report and Recommendation of the magistrate, dated February 16, 1988.



*
 The Honorable Bernard A. Friedman, United States District Judge for the Eastern District of Michigan, sitting by designation